In re: Adam Vidrine, Jr., Oscar Sylvester, Jr. and Warren Sylvester applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Evangeline. 244 So.2d 361.
Writ refused. On the facts found by the Court of Appeal, the result is correct.
BARHAM, J.,
is of the opinion the assignment of error on the refusal to award damages for the wrongful issuance of the restraining order under its reconventional demand is a good assignment. No bond was posted — it was wrongfully issued. The issue of damages is properly before the court.